Name: Commission Directive 98/74/EC of 1 October 1998 amending Council Directive 93/75/EEC concerning minimum requirements for vessels bound for or leaving Community ports and carrying dangerous or polluting goods (Text with EEA relevance)
 Type: Directive
 Subject Matter: organisation of transport;  maritime and inland waterway transport;  deterioration of the environment;  United Nations
 Date Published: 1998-10-13

 Avis juridique important|31998L0074Commission Directive 98/74/EC of 1 October 1998 amending Council Directive 93/75/EEC concerning minimum requirements for vessels bound for or leaving Community ports and carrying dangerous or polluting goods (Text with EEA relevance) Official Journal L 276 , 13/10/1998 P. 0007 - 0008COMMISSION DIRECTIVE 98/74/EC of 1 October 1998 amending Council Directive 93/75/EEC concerning minimum requirements for vessels bound for or leaving Community ports and carrying dangerous or polluting goods (Text with EEA relevance)THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Directive 93/75/EEC of 13 September 1993 concerning minimum requirements for vessels bound for or leaving Community ports and carrying dangerous or polluting goods (1), as last amended by Directive 98/55/EC (2), and in particular Article 11 thereof,Whereas, for the purposes of Directive 93/75/EEC, Article 2(e), (g) and (h) thereof specify that the Marpol Convention and the IBC and IGC Codes are those in force on 1 January 1996;Whereas since that date amendments have been made to the Marpol Convention and to the IBC and IGC Codes within the framework of the International Maritime Organisation (IMO);Whereas the amendments to the Marpol Convention adopted with Resolution MEPC.68(38) entered into force on 1 January 1998; whereas the amendments to the IBC Code adopted by Resolution MEPC.69(39), MSC.50(66), and MSC.58(67) and to the IGC Code via Resolution MSC.32(63) and MSC.59(67) entered into force on 1 July 1998; whereas the amendments made to the IBC Code by Resolution MEPC.73(39) entered into force on 10 July 1998;Whereas IMO Resolution A.648(16) specifying general principles for ship reporting has been superseded by Resolution A.851(20) adopted by the Assembly of the IMO on the 27 November 1997;Whereas it is appropriate to apply these amendments for the purposes of the Directive;Whereas the provisions of this Directive are in line with the opinion of the Committee referred to in Article 12 of Directive 93/75/EEC;HAS ADOPTED THIS DIRECTIVE:Article 1 Directive 93/75/EEC is amended as follows:1. the expression 'in force on 1 January 1996` in Article 2(e) shall be replaced by 'in force on 1 January 1998`;2. the expression 'in force on 1 January 1996` in Article 2(g) shall be replaced by 'in force on 10 July 1998`;3. the expression 'in force on 1 January 1996` in Article 2(h) shall be replaced by 'in force on 1 July 1998`;4. Article 2(j) is replaced by the following:'(j) "IMO Resolution A.851(20)" means the International Maritime Organisation Resolution 851(20) adopted by the Assembly at its 20th session on 27 November 1997 and entitled "General principles for ship reporting systems and ship reporting requirements, including guidelines for reporting incidents involving dangerous goods, harmful substances and/or marine pollutants"`;5. in Article 6(2), the expression 'IMO Resolution A.648(16)` is replaced by the expression 'IMO Resolution A.851(20)`.Article 2 1. Member States shall bring into force the laws, regulations and administrative provisions necessary to comply with this Directive not later than 12 months following the date of its entry into force and forthwith inform the Commission thereof.When these provisions are adopted by Member States, they shall contain a reference to this Directive or shall be accompanied by such a reference at the time of their official publication. The procedure for making such a reference shall be laid down by Member States.2. Member States shall communicate to the Commission the provisions of national law which they adopt in the field covered by this Directive.Article 3 This Directive shall enter into force on the 20th day following its publication in the Official Journal of the European Communities.Article 4 This Directive is addressed to the Member States.Done at Brussels, 1 October 1998.For the CommissionNeil KINNOCKMember of the Commission(1) OJ L 247, 5. 10. 1993, p. 19.(2) OJ L 215, 1. 8. 1998, p. 65.